Citation Nr: 1631618	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-26 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome of the lumbar spine at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from May 1969 to January 1973 and from September 1981 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at an October 2012 hearing; a transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the October 2012 hearing is no longer employed at the Board.  However, in June 2016, the Veteran stated that he does not desire an additional Board hearing.  See generally 38 C.F.R. § 20.717 (2015).

This case was previously before the Board in October 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the instant appeal was previously remanded in October 2013 in order to afford the Veteran a VA examination to address the severity of his service-connected lumbar spine disability.  This examination was provided in December 2013, and the claim was readjudicated by a February 2014 supplemental statement of the case (SSOC).  Since the issuance of the February 2014 SSOC, the Veteran submitted private treatment records indicating he underwent surgery to his lumbar spine in July 2014.  These records suggest a potential increase in severity of the Veteran's lumbar spine disability and, thus, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Also, in a September 2014 statement, the Veteran reported he continues to receive treatment for his lumbar spine disability at VA facilities.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  On remand, all outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities related to treatment for the Veteran's lumbar spine disability must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following completion of the above, the Veteran should be afforded a VA spine examination to address the current severity of all orthopedic and neurologic manifestations of his lumbar spine disability.  The examiner is to be provided access to the records in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§°3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of the entire virtual file (both Virtual VA and VBMS).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

